  Case 8:21-cv-01080-JVS-DFM Document 28 Filed 07/27/21 Page 1 of 2 Page ID #:123

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:21-cv-01080-JVS-DFMx                                       Date   July 27, 2021
 Title             Karen Shokry Wahba Athanasious et al v. United States Department of
                   Homeland Security et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Order to Show Cause

       The Court has preliminarily reviewed Plaintiffs’ Karen Shokry Wahba
Athanasious, Safa Yousef Kamel Ghabbour, and Amy Safa Yousef Kam Ghabbour
(collectively, “Plaintiffs”) complaint and proofs of service. See Dkt. Nos. 1 and 21-27.

       Plaintiffs have named Tracy Renaud (in her official capacity as Acting Director,
U.S. Department of Homeland Security), Alejando Mayorkas (in his official capacity as
Secretary of DHS), the Los Angeles Asylum Office, David Radel (in his official capacity
as the Director of the Los Angeles Asylum Office), and Christopher Wray (in his official
capacity as Director of Federal Bureau of Investigations Attorney General, US
Department of Justice).

         Federal Rule of Civil Procedure 4(i) requires, in part, the following:

         (i) Serving the United States and Its Agencies, Corporations, Officers, or
         Employees.
                (1) United States. To serve the United States, a party must:
                       (A)(i) deliver a copy of the summons and of the complaint to the
                       United States attorney for the district where the action is brought—or
                       to an assistant United States attorney or clerical employee whom the
                       United States attorney designates in a writing filed with the court
                       clerk—or
                       (ii) send a copy of each by registered or certified mail to the
                       civil-process clerk at the United States attorney's office;
                       (B) send a copy of each by registered or certified mail to the Attorney
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
  Case 8:21-cv-01080-JVS-DFM Document 28 Filed 07/27/21 Page 2 of 2 Page ID #:124

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       8:21-cv-01080-JVS-DFMx                                         Date     July 27, 2021
 Title          Karen Shokry Wahba Athanasious et al v. United States Department of
                Homeland Security et al

                        General of the United States at Washington, D.C.; and
                        (C) if the action challenges an order of a nonparty agency or officer of
                        the United States, send a copy of each by registered or certified mail
                        to the agency or officer.
                 (2) Agency; Corporation; Officer or Employee Sued in an Official Capacity.
                 To serve a United States agency or corporation, or a United States officer or
                 employee sued only in an official capacity, a party must serve the United
                 States and also send a copy of the summons and of the complaint by
                 registered or certified mail to the agency, corporation, officer, or employee.
                 (3) Officer or Employee Sued Individually. To serve a United States officer
                 or employee sued in an individual capacity for an act or omission occurring
                 in connection with duties performed on the United States’ behalf (whether or
                 not the officer or employee is also sued in an official capacity), a party must
                 serve the United States and also serve the officer or employee under Rule
                 4(e), (f), or (g).

Fed. R. Civ. P. 4(i).

      The proofs of service do not demonstrate that all defendnats have been properly
served. Therefore, the Court, on its own motion, hereby ORDERS Plaintiffs to Show
Cause (OSC) in writing no later than September 27, 2021, why this action should not be
dismissed for lack of prosecution. As an alternative to a written response by Plaintiffs,
the Court will consider the filing of the proofs of service of summons and complaint as an
appropriate response to this OSC, on or before the above date.

       It is the plaintiff’s responsibility to respond promptly to all orders and to prosecute
the action diligently, including filing proofs of service and stipulations extending time
under Rule 55 remedies promptly upon default of any defendant. All stipulations
affecting the progress of the case must be approved by the Court. Local Rule 7-1.

                 IT IS SO ORDERED

                                                                                               :        0

                                                        Initials of Preparer      lmb


CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                     Page 2 of 2
